UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------    X
PAUL IACOVACCI,                   :
                                  :
                 Plaintiff,       :
                                  :
     -against-                    :
                                  :
DOUGLAS MONTICCIOLO, as a         :
member and the majority owner     :
of Brevet Holdings, LLC, Chief    :
Investment Officer of Brevet      :
Capital Management, LLC, a        :
member of Brevet Short            :
Duration Partners, LLC, a         :
member of Brevet Short            :
Duration Holdings, LLC, and       :
individually; MARK CALLAHAN,      :   No. 18 Civ. 7984 (JFK)
as President of Brevet Capital    :     OPINION & ORDER
Management, LLC, a member of      :
Brevet Short Duration             :
Partners, LLC, a member of        :
Brevet Short Duration             :
Holdings, LLC, and                :
individually; JOHNNY LAN, as      :
head of technology and vice-      :
president of Brevet Capital       :
Management, LLC, and              :
individually; and JOHN DOES       :
and JANE DOES 1 through 10;       :
and all known corporate and       :
other entities,                   :
                                  :
                Defendants.       :
 ------------------------------   X
APPEARANCES

FOR PLAINTIFF PAUL IACOVACCI
     David Ross Ehrlich
     Debra L. Wabnik
     STAGG, TERENZI, CONFUSIONE & WABNIK, L.L.P.

FOR DEFENDANTS DOUGLAS MONTICCIOLO & MARK CALLAHAN
     Christine Isabelle Laurent
     Joseph Kim
     Philip Semprevivo

                                  1
    BIEDERMANN HOENIG SEMPREVIVO, P.C.

FOR DEFENDANT JOHNNY LAN
     Daniel Seth Weinberger
     Edward William Larkin
     GIBBONS P.C.

JOHN F. KEENAN, United States District Judge:

    Before the Court is a motion by Defendants Douglas

Monticciolo ("Monticciolo") and Mark Callahan ("Callahan") to

dismiss the complaint filed by Plaintiff Paul Iacovacci

("Iacovacci") pursuant to Federal Rule of Civil Procedure

12(b)(1).   Defendant Johnny Lan ("Lan," and together with

Monticciolo and Callahan, "Defendants") joins the motion.     For

the reasons set forth below, the Court grants Defendants' motion

to dismiss.


                           I.   BACKGROUND

  A. Factual Background

    The Court takes the following relevant facts from the

allegations in the amended complaint and, for the purposes of

this motion, assumes they are true.

    Iacovacci is a citizen of, and domiciled in, Connecticut.

(Compl. ¶ 5.)   Monticciolo and Lan are citizens of, and

domiciled in, New York. (Id. ¶ 6, 8.)   Callahan is a citizen of,

and domiciled in, New Jersey. (Id. ¶ 7.)     Iacovacci asserts that

this Court has diversity jurisdiction over his claims pursuant

to 28 U.S.C. § 1332(a)(2). (Id. ¶ 3.)


                                 2
       Beginning in 2004, Iacovacci served as Managing Director of

Brevet Capital Management, LLC ("BCM"), an investment advisor,

where he received a monthly salary of $10,000. (Id. ¶¶ 9, 11.)

BCM's sole member and owner is Brevet Holdings, LLC ("BH").

(Id. ¶ 10.)   Monticciolo was a member of BH, and the Chief

Investment Officer of BCM. (Id. ¶ 13.)    He had control over and

responsibility for BCM and BH's daily operations. (Id. ¶ 14.)

Callahan was the President of BCM, and, together with

Monticciolo, oversaw BCM and BH's daily operations.    (Id. ¶ 15.)

Lan was Vice President and Head of Technology at BCM. (Id. ¶

17.)

       In 2009, Iacovacci, together with Monticciolo and Callahan,

founded Brevet Short Duration Partners, LLC ("Partners") and

Brevet Short Duration Holdings, LLC ("Holdings," and together

with Partners, the "Short Duration Companies"). (Id. ¶ 11.)     The

Short Duration Companies were Delaware limited liability

companies engaged in the short duration lending business. (Id. ¶

18.)   Iacovacci was the "head of sourcing" and was in charge of

"finding borrowers to lend funds . . . to the Short Duration

Companies." (Id. ¶ 27.)

       On or about January 21, 2009, Iacovacci, Monticciolo, and

Callahan entered into and executed nearly identical LLC

agreements for Holdings and Partners (the "LLC Agreements").

(Id. ¶ 19.)   Pursuant to the LLC Agreements, the parties agreed

                                  3
that each member would maintain a capital account, that net

profits and net losses would be allocated on a pro rata basis,

and that members could withdraw and retire from the Short

Duration Companies at any time as long as he or she gave 180

days' notice. (Id. ¶¶ 20-23.)    Upon withdrawal, a member was

entitled to "a share of the net profits in the termination year

and the member's capital account balance." (Id. ¶ 24.)      In

addition, a founding member of Partners who elected to withdraw

was entitled to receive payments of net profits in declining

amounts for an additional five years after withdrawal. (Id. ¶

25.)   A founding member of Holdings was entitled to declining

amounts of profits for an additional ten years. (Id. ¶ 26.)

       Iacovacci underwent surgery on his knee on December 18,

2015. (Id. ¶ 28.)     Given the surgery and the length of recovery,

Iacovacci, on January 6, 2016, convened a meeting with

Monticciolo and Callahan and informed them that he intended to

withdraw from the Short Duration Companies and retire from

Brevet. (Id. ¶ 29.)    He confirmed this in an email dated January

12, 2016, making this his effective retirement date. (Id. ¶ 30.)

       After Iacovacci announced his retirement decision,

Monticciolo and Callahan allegedly engaged in a concerted and

fraudulent scheme to deprive Iacovacci of the payments to which

he was entitled under the LLC Agreements and of future

opportunities to work in the hedge fund and lending industries.

                                  4
(Id. ¶ 31.)   The Court will summarize the acts they allegedly

committed as part of this scheme.

       First, between January and October 2016, Monticciolo and

Callahan secretly and without Iacovacci's consent gained access

to LogMeIn, a remote access software that Iacovacci and had

installed on his personal home computer. (Id. ¶ 32.)     They also

made at least two dozen attempts to access two external hard

drives he owned. (Id.)    Iacovacci had authorized Lan to access

the hard drives on specific and isolated occasions, but he had

not authorized the two dozen attempts that had been made between

January and October 2016, and which Iacovacci only discovered

after a forensic expert analyzed his computer and hard drives.

(Id.)

       Second, Monticciolo and Callahan delayed negotiating a

withdrawal agreement with Iacovacci. (Id. ¶ 33.)    When they

finally provided him with a draft agreement, it contained a non-

compete provision in violation of the LLC Agreements. (Id. ¶

35.)

       Third, Monticciolo and Callahan further invaded Iacovacci's

computer and hard drives, even accessing his Yahoo! Email

account, which contained privileged communications with his

attorney. (Id. ¶ 37.)    On April 19, 2016, they installed the

file deletion software File Shredder on Iacovacci's computer and



                                  5
deleted numerous files, including Iacovacci's personal financial

information. (Id.)

       Fourth, on October 14, 2016, Monticciolo and Callahan

terminated Iacovacci's employment at BCM and BH and unlawfully

took possession of all of Iacovacci's interests in the Short

Duration Companies. (Id. ¶ 39.)       By removing Iacovacci for

cause, Monticciolo and Callahan subjected Iacovacci to

additional restrictions, like a 24 month non-compete provision,

which he would have avoided as a retiring member of the Short

Duration Companies. (Id. ¶ 42.)

       Finally, Monticciolo and Callahan again hacked Iacovacci's

computer after he filed an action, on October 17, 2016, against

BH and the Short Duration Companies in Supreme Court, New York

County for breach of contract, unjust enrichment, and

conversion. (Id. ¶ 43.)   Monticciolo and Callahan accessed a

"Family" account on Iacovacci's computer, Iacovacci's personal

emails, and Iacovacci's external hard drives, and they secretly

copied and downloaded large quantities of documents. (Id. ¶¶ 44-

47.)

       Based on the aforementioned actions, Iacovacci commenced

this federal action (the "Federal Action") asserting claims

against Defendants for fraud, civil conspiracy to defraud,

breach of fiduciary duty, breach of duty of loyalty, unjust

enrichment, conversion, and constructive trust.       He brings a

                                  6
claim against Lan for aiding and abetting breach of fiduciary

duty and breach of duty of loyalty, and a claim against

Monticciolo and Callahan for breach of contract and implied

covenant of good faith and fair dealing.   Finally, Iacovacci

requests a declaratory judgment holding that Monticciolo and

Callahan wrongfully terminated Iacovacci's interests in the

Short Duration Companies, and an accounting against them.

  B. Procedural History

    On October 17, 2016, nearly two years before filing this

federal action, Iacovacci brought an action in New York State

Supreme Court, County of New York against BH and the Short

Duration Companies (the "State Action"), which is currently

pending before Judge David Cohen. (Semprevivo Decl., Ex. C, ECF

No. 32 [hereinafter "Original State Action Compl."].)

Iacovaccci requested a declaratory judgment, pursuant to N.Y.

C.P.L.R. § 3001, that certain non-compete provisions were

unenforceable and asserted claims against the Short Duration

Companies for breach of the LLC Agreements, anticipatory breach

of the LLC Agreements, breach of the implied covenant of good

faith and fair dealing, unjust enrichment, and conversion. (Id.

¶¶ 37-49, 50-89).   He also requested the imposition of a

constructive trust. (Id. ¶¶ 89-95.)

    On August 24, 2018, Iacovacci filed an unopposed motion for

leave to amend his complaint in state court. (Semprevivo Decl.,

                                7
Ex. D.)     The amended complaint adds Brevet Capital Partners, LLC

and Brevet Capital Holdings, LLC as defendants, and adds a claim

for fraud. (Id. ¶¶ 104-117.) (Semprevivo Decl., Ex. E ¶¶ 79-131,

104-117 [hereinafter "State Action Compl."].)

    To date, the parties in the state action have engaged in

motion practice and discovery.     Defendants represent that the

parties have conducted several depositions (including ones in

Nevada and Georgia), issued numerous non-party document

subpoenas, and briefed twelve different motions. (Mem. of Law in

Supp. of Defs.' Mot. to Dismiss at 1, ECF No. 33 [hereinafter

"Mem."].)    In addition, the state court has ordered that

Iacovacci's computer be turned over to a neutral forensic expert

for analysis. (Semprevivo Decl., Ex. I.)

    On August 31, 2018, one week after amending his complaint

in state court, Iacovacci filed this action in federal court.

On November 12, 2018, Defendants filed the instant motion to

dismiss pursuant to Rule 12(b)(1), arguing that Iacovacci's

state and federal court actions are parallel and, therefore, the

Court should abstain from exercising jurisdiction.

                         II.   LEGAL STANDARD

    Pursuant to Federal Rule of Civil Procedure 12(b)(1), an

action must be dismissed for lack of subject matter jurisdiction

when the district court lacks the statutory or constitutional

power to adjudicate the case. Fed. R. Civ. P. 12(b)(1).      In

                                   8
adjudicating a motion to dismiss for lack of subject matter

jurisdiction under Rule 12(b)(1), a court may consider matters

outside the pleadings. United States v. Blake, 942 F. Supp. 2d

285, 292 (E.D.N.Y. 2013); see also Zappia Middle E. Constr. Co.

v. Emirate of Abu Dhabi, 215 F.3d 247, 253 (2d Cir. 2000).     On a

12(b)(1) motion, the Court accepts all material factual

allegations in the complaint as true but does not necessarily

draw inferences from the complaint favorable to the

plaintiff. J.S. ex rel. N.S. v. Attica Cent. Sch., 386 F.3d 107,

110 (2d Cir. 2004) (citing Shipping Fin. Servs. Corp. v.

Drakos, 140 F.3d 129, 131 (2d Cir. 1998)).

                           III. DISCUSSION

  A. Colorado River Abstention

      Defendants argue that this Court should abstain, pursuant

to the doctrine established in Colorado River Water Conservation

Dist. v. United States, 424 U.S. 800 (1976), from exercising

jurisdiction over the claims in this federal action. (Mem. at

1.)   "A motion to dismiss based on Colorado River is considered

as a motion to dismiss for lack of subject matter jurisdiction

pursuant to Rule 12(b)(1) of Federal Rules of Civil Procedure."

Stahl York Ave. Co., LLC v. City of New York, No. 14 CIV. 7665

ER, 2015 WL 2445071, at *7 (S.D.N.Y. May 21, 2015), aff'd, 641

F. App'x 68 (2d Cir. 2016).



                                 9
    The Supreme Court in Colorado River, held that "in

situations involving the contemporaneous exercise of concurrent

jurisdiction," a federal court, in certain "exceptional"

circumstances, may abstain from exercising jurisdiction when

parallel state-court litigation could result in "comprehensive

disposition of litigation" and abstention would conserve

judicial resources. 424 U.S. at 813, 817-18.   In deciding

whether to abstain pursuant to Colorado River, courts consider

six factors:

    (1) whether the controversy involves a res over which one
    of the courts has assumed jurisdiction; (2) whether the
    federal forum is less inconvenient than the other for the
    parties; (3) whether staying or dismissing the federal
    action will avoid piecemeal litigation; (4) the order in
    which the actions were filed, and whether proceedings have
    advanced more in one forum than in the other; (5) whether
    federal law provides the rule of decision; and (6) whether
    the state procedures are adequate to protect the
    plaintiff's federal rights.

Niagara Mohawk Power Corp. v. Hudson River-Black River

Regulating Dist., 673 F.3d 84, 100, 100-01 (2d Cir. 2012)

(quoting Woodford v. Cmty. Action Agency of Greene Cty., Inc.,

239 F.3d 517, 522 (2d Cir. 2001)).   "As an additional factor,

the Supreme Court has 'found considerable merit in the idea that

the vexatious or reactive nature of either the federal or the

state litigation may influence the decision whether to defer to

a parallel state litigation under Colorado River.'" Abe v. New

York Univ., No. 14-CV-9323 (RJS), 2016 WL 1275661, at *5–6


                               10
(S.D.N.Y. Mar. 30, 2016) (quoting Telesco v. Telesco Fuel &

Masons' Materials, Inc., 765 F.2d 356, 363 (2d Cir. 1985)).

    No one Colorado River factor is decisive; instead, a court

must engage in a "carefully considered judgment[,] taking into

account both the obligation to exercise jurisdiction and the

combination of factors counselling against that exercise."

Colorado River, 424 U.S. at 818 (citation omitted); see also

Moses H. Cone Mem'l Hosp. v. Mercury Const. Corp., 460 U.S. 1,

16 (1983) (explaining that the "weight to be given to any one

factor may vary greatly from case to case, depending on the

particular setting of the case").      The facial neutrality of a

factor "is a basis for retaining jurisdiction, not for yielding

it." Woodford, 239 F.3d at 522.

    1. The State and Federal Actions Are Parallel

    Before applying the Colorado River six-factor analysis, a

court must make the threshold determination "that the concurrent

proceedings are 'parallel.'" Dittmer v. Cty of Suffolk, 146 F.3d

113, 118 (2d Cir. 1998).   Federal and state proceedings are

parallel if "'substantially the same parties are

contemporaneously litigating substantially the same issue' in

both forums." First Keystone Consultants Inc. v. Schelsinger

Elec. Contractors, 862 F. Supp. 2d 170, 182 (E.D.N.Y. 2012)

(quoting Dittmer, 146 F.3d at 118); see also GBA Contracting

Corp. v. Fid. & Deposit Co. of Md., No. 00 CIV. 1333 SHS, 2001

                                  11
WL 11060, at *1 (S.D.N.Y. Jan. 4, 2001) (holding that

parallelism does not require an exact identity of the parties;

rather, "the parallel litigation requirement is satisfied when

the main issue in the case is the subject of already pending

litigation.").

    For the following reasons, the Court finds that the state

action and this federal action are parallel.    First, the same

factual allegations -- in sum, the firing of Iacovacci for

cause, the denial of his right to seek profits owed to him under

the LLC Agreements, and the allegedly fraudulent activities of

Monticciolo and Callahan -- underlie the two complaints. See

Cong. Talcott Corp. v. Roslin, No. 95 CIV. 7698LAP, 1996 WL

499337, at *3 (S.D.N.Y. Sept. 4, 1996) (finding two actions

parallel where "the exact same events underlie both actions").

Second, because of the overlapping factual allegations

"[p]resumably, resolution of each matter will be decided on the

basis of the same discovery, the same documents, the same

depositions, and the same witnesses." Id.    Finally, both

complaints seek the same relief:    an award of compensatory

damages not less than $115 million. (Compare Compl. at 23 with

State Action Compl. at 27.) See also Telesco, 765 F.2d at 359

(affirming the district court's decision to abstain from

exercising jurisdiction over a concurrent federal action because



                               12
the plaintiff "essentially made the same claims and sought the

same relief in both the state and federal courts.")

    Iacovacci argues that the two actions are not parallel for

several reasons, the first of which is that the parties in the

two lawsuits are not the same. (Pl.'s Mem. of Law in Opp. at 3,

ECF No. 38 [hereinafter "Opp."].)    The Court does not find this

argument dispositive.   In Congress Talcott, the district court

found concurrent actions parallel where none of the defendants

in the actions were the same. No. 85 Civ. 7698LAP, 1996 WL

499337 at *3 (S.D.N.Y. Sept. 4, 1996).    There, the plaintiff

sued an individual defendant in federal court, and another

individual and two corporate entities in state court. Id.    The

district court found that "the same events" underlay both

actions, and the defendants in the state and federal actions

were "closely related" because the individual defendants were

principals of one entity defendant, and the federal defendant

was the president, secretary, and sole shareholder of the other

entity defendant. Id.

    As in Congress Talcott, Defendants in this action are

"closely related" to the defendants in the state action;

Callahan and Monticciolo are the founding members of the

corporate entities named in the state action and are the

individuals through which those corporate entities are alleged

to have acted. (See State Action Compl. ¶¶ 38-39, 41, 53, 58

                                13
(describing acts committed by Monticciolo and Callahan).)

Moreover, the facts alleged against Defendants in this action

and BH, the Short Duration Companies, Brevet Capital Holdings,

LLC and Brevet Capital Partners, LLC in the state court action

are virtually identical.    The defendants in both actions will

have to argue that Iacovacci was properly terminated for cause

and, therefore, not entitled to any profits under the LLC

Agreements, and that Monticciolo and Callahan did not engage in

fraudulent activities.     Thus, because "the main issue[s] in the

case [are] the subject of already pending litigation," a perfect

match between the parties is not required. GBA Contracting

Corp., 2001 WL 11060, at *1.

    Nor is the Court persuaded that this action and the state

action are not parallel because this action includes Lan as a

defendant, whereas the state action does not.    Iacovacci's

allegations regarding Lan are minimal.    In fact, he is mentioned

in eleven paragraphs out of an 124-paragraph complaint and named

in only two claims. (See Compl. ¶¶ 8, 16, 32, 52-56, 87-89.)

The presence of Lan is therefore insufficient to change the fact

that the issues being litigated and facts to be proved in the

two forums are still "substantially the same." Dittmer, 146 F.3d

at 118; see also Pabco Const. Corp. v. Allegheny Millwork PBT,

No. 12 CIV. 7713, 2013 WL 1499402, at *2 (S.D.N.Y. Apr. 10,

2013) (holding that even though the parties in the concurrent

                                  14
state and federal cases were not "strictly identical," and the

federal action named a defendant not named in the state action,

parallelism still existed because "complete identity of parties

is not required" (quoting GBA Contracting, 2001 WL 11060, at

*1)).

    Iacovacci further argues that there is no parallelism

between the state and federal actions because he asserts four

claims in the federal action that he does not assert in state

court -- civil conspiracy to defraud, breach of fiduciary duty,

breach of duty of loyalty, and aiding and abetting a breach of

fiduciary duty and duty of loyalty. (Opp. at 3.)   Generally,

"resolution of the state action must 'dispose of all claims

presented in the federal case.'" DDR Const. Servs., Inc. v.

Siemens Indus., Inc., 770 F. Supp. 2d 627, 644 (S.D.N.Y. 2011)

(quoting Stone v. Patchett, No. 08 Civ. 5171, 2009 WL 1108596,

at *14 (S.D.N.Y. Apr. 23, 2009))).   Iacovacci's new claims,

however, are a mere attempt "to cast the same grievances in the

form of . . . new legal theor[ies]," which is insufficient to

distinguish the two actions under the Colorado River doctrine.

See Telesco, 765 F.2d at 359, 362 (holding proceedings parallel

because "in its essential elements the same cause of action,

regardless of theory or pleadings, is asserted in both

counts.”).   Supporting this conclusion is, first, the fact that

Iacovacci's breach of fiduciary claim consists of the same

                                15
factual allegations as his claims for breach of contract and

breach of the implied covenant of good faith and fair dealing in

state court. (Compare Compl. ¶ 72 ("Defendants design[ed] and

further[ed] an unlawful scheme to deprive Iacovacci of his

rightful ownership interest in the Short Duration Companies,

including but not limited to intentionally refusing to accept

Iacovacci's withdrawal and retirement . . . .") with State

Action Compl. ¶ 83 ("The reasons proffered by Defendants for

Plaintiff's discharge and removal were false and a pretext, and

part of Defendants' illegal scheme to deprive Plaintiff of the

payments due to him under the LLC Agreements based on his

voluntary withdrawal.").)   Second, as mentioned above,

Iacovacci's new claims in federal court "request[] the same

relief" as his claims in the state action:   $115 million in

damages. Telesco, 765 F.2d at 359.   Accordingly, the four

additional causes of action are attempts to recast the causes of

action that Iacovacci asserts in state court and thereby do not

bar a finding that the two actions are parallel.

    Finally, Iacovacci argues that the federal and state

actions are not parallel because, despite seeking the same

amount of damages in the two actions, he seeks a constructive

trust against Monticiollo and Callahan in the federal action,

which he does not seek in the state action. (Opp. at 4.)     As

noted, the main form of relief that Iacovacci seeks is the same

                                16
in both actions -- damages in the amount of $115 million.

However, "even if different relief [were] sought in the two

actions, or the claims [were] not exactly the same, they are

parallel as long as the causes of action are comprised of the

same essential issues." Garcia v. Tamir, No. 99 CIV. 0298 (LAP),

1999 WL 587902, at *3 (S.D.N.Y. Aug. 4, 1999).   As the Court has

repeatedly stated, the causes of action in both the state and

federal actions are comprised of the same essential issues:

whether Iacovacci was wrongfully terminated for cause, whether

he was wrongfully denied profits owed him under the LLC

Agreements, and whether Monticciolo and Callahan, as

representatives of various corporate entities, committed fraud

against Iacovacci.   Therefore, that part of the relief requested

in the federal action differs from the relief requested in the

state action does not destroy the duplicative nature of the two

actions.

    2. The Colorado River Factors Weigh in Favor of Dismissal

    The federal and state actions being parallel, the Court

will now weigh the six Colorado River factors.

    (a)    Whether the Federal Court Has Assumed Jurisdiction
           Over a Res
    There is no property over which the state court has

exercised exclusive jurisdiction -- i.e., this is not an

action in rem. See Niagara Mohawk, 673 F.3d at 101 ("First, we

consider whether the federal or state court has obtained
                                17
jurisdiction over a res. . . .   This is not an in rem action,

and neither the federal district court nor the New York state

courts have assumed jurisdiction over any res or property.")

Defendants attempt to argue that the state court has

jurisdiction over Iacovacci’s computer and hard drives because

it has ruled that those devices must be turned over to a neutral

forensic expert for discovery purposes. (Opp. at 12.)   This

argument is unavailing because it misconstrues Colorado River's

first factor, which relates to whether a state court has decided

to exercise its jurisdiction in determining rights to property.

See Colorado River, 424 U.S. at 805 (involving a dispute over

"rights to the use of water"); see also United States v. Blake,

942 F. Supp. 2d 285, 298 (E.D.N.Y. 2013) ("First, the dispute

between the parties involves a res over which the state court

had already assumed jurisdiction in the Quiet Title Action

before the Plaintiff even commenced the instant action.").

Here, the state court has simply made discovery rulings; it is

not determining property rights with regard to Iacovacci's

technological devices.   The first factor, therefore, does not

apply and, accordingly, is neutral and weighs against

abstention. See Woodford, 239 F.3d 517 at 522.

    (b)   Relative Convenience of the Federal Forum

    This courthouse and New York Supreme Court are next door to

each other.   There is no inconvenience to any party in having to

                                 18
litigate here.     "When, as here, dismissing the case would not

result in a substantial net gain in convenience, this factor

does not favor dismissal." King v. Hahn, 885 F. Supp. 95, 98

(S.D.N.Y. 1995).

    (c)   Avoidance of Piecemeal Litigation

    This factor weighs in favor of abstention.      Here, as the

federal and state actions are based on the same underlying

facts, there is a risk of duplicative litigation and

inconsistent results, especially if there are findings in either

state or federal court regarding (1) the interpretation of the

LLC Agreements, (2) whether Iacovacci was improperly terminated

for cause, and (3) whether Iacovacci and Monticciolo, either

acting as themselves or as employees of Brevet and founding

members of the Short Duration Companies, engaged in fraud.     The

Court, however, is cognizant that "[i]n all cases where parallel

actions overlap, this factor will favor abstention," and

"[t]hus, reliance on this factor alone would undermine the

notion that the Colorado River doctrine is limited to

'exceptional circumstances.'" Nat'l Union Fire Ins. Co. of

Pittsburgh, Pa. v. Thomas, 713 F. Supp. 62, 66 (S.D.N.Y. 1988);

see also Fernandez v. City of New York, No. 17-CV-2431

(GHW)(SN), 2017 WL 2894144, at *3 (S.D.N.Y. July 7, 2017)

("[B]ecause 'any case involving parallel proceedings presents a

risk of duplicative litigation or a rush to judgment, the

                                  19
existence of those risks can weigh only modestly in favor of

dismissal; otherwise dismissals pursuant to Colorado River would

be the rule, not the exception, in cases involving parallel

proceedings in state and federal court.'" (quoting Dalzell Mgmt.

v. Bardonia Plaza, LLC, 923 F. Supp. 2d 590, 60 (S.D.N.Y.

2013))).   Accordingly, this factor weighs "only modestly" in

favor of dismissal. King, 885 F. Supp. at 98.

    (d)    Relative Advancement of Proceedings in Each Forum

    Iacovacci sued the state court defendants nearly two years

prior to commencing this federal action. (See Original State

Action Compl.)   "The Supreme Court has made clear that 'priority

should not be measured exclusively by which complaint was filed

first, but rather in terms of how much progress has been made on

the two actions.'" Millennium Drilling Co. v. Prochaska, No.

14CV1985, 2014 WL 6491531, at *5 (S.D.N.Y. Nov. 18, 2014)

(quoting Moses H. Cone, 460 U.S. at 21).    Discovery in state

court has been ongoing, and Judge Cohen has been actively

working to resolve several discovery disputes, including issuing

an order mandating Iacovacci's computer and external hard drives

be delivered to an expert for analysis. (Ehrlich Decl. ¶ 4, ECF

No. 37; Semprevivo Decl., Exs. I, K.)    The parties have also

engaged in document discovery and conducted numerous non-party

depositions. (Ehrlich Decl. ¶ 6.)    Iacovacci himself has stated

that over "160,000 pages have been produced" in the state

                                20
action. (Semprevivo Decl., Ex. N at 4.)   By contrast, discovery

in this action has not yet commenced, and the parties are still

at the pleading stage.   Accordingly, this factor weighs in favor

of the Court abstaining from its exercise of jurisdiction over

this case. See Millennium Drilling Co., 2014 WL 6491531, at *5

("[I]n the Texas Action over 100,000 pages of documents have

exchanged hands and several depositions have taken place . . . .

Trial is set to begin in March 2015.   By contrast, this lawsuit

has not progressed beyond the pleading stage.   Given the

relative advancement of the Texas Action, this factor weighs in

favor of abstention."); see also Paul v. Raytex Fabrics, Inc.,

318 F. Supp. 2d 197, 198 (S.D.N.Y. 2004) (abstaining upon

finding that the parallel state court action, which had

commenced nine months earlier, had already proceeded into

discovery).

    (e)   Whether Federal Law Provides Rules of Decision

    "When the applicable substantive law is federal, abstention

is disfavored." Niagara Mohawk, 673 F.3d at 102.   In addition,

"although the presence of federal issues strongly advises

exercising federal jurisdiction, the absence of federal issues

does not strongly advise dismissal, unless the state law issues

are novel or particularly complex." Vill. of Westfield v.

Welch's, 170 F.3d 116, 124 (2d Cir. 1999).



                                21
    Iacovacci argues that his conspiracy to defraud claim would

be governed by federal law, and, therefore, this Court should

not abstain from exercising its jurisdiction. (Opp. at 19.)

Regardless of whether federal common law would apply to

Iacovacci's conspiracy claim (and the Court doubts that it

does), at a minimum, ten out of Iacovacci's eleven claims are

governed by state law.   Accordingly, this factor favors

dismissal, although it does not do so "strongly." Vill. of

Westfield, 170 F.3d at 124.

    (f)   Whether State Procedures Are Adequate to Protect
          Plaintiff's Federal Rights
    "In assessing the adequacy of the state court forum, the

court must determine whether the 'parallel state-court

litigation will be an adequate vehicle for the complete and

prompt resolution of the issues between the parties.'"

Millennium Drilling Co., 2014 WL 6491531, at *5 (quoting Moses

H. Cone, 460 U.S. at 28.).     Iacovacci has not explained why the

New York state court is not able to resolve the predominantly

state law issues he asserts.     He argues that "defendants have

made every effort to delay the litigation [in state court] by

creating ludicrous issues and taking nonsensical positions on

simple matters." (Opp. at 20.)    There is no reason to believe,

however, that Defendants will not engage in the same behavior in

federal court, thereby causing this action to proceed at the

same pace as the state action.    Accordingly, this factor is
                                  22
neutral. Stahl York Ave. Co., LLC, 2015 WL 2445071, at *12

("[T]he ability of the state court to adequately

protect Stahl's interests only makes this factor neutral.").

    (g)   Analysis of the Factors
    Three of the six factors weigh in favor of abstention.       The

Court is aware that "[t]he abstention doctrine comprises a few

extraordinary and narrow exceptions to a federal court's duty to

exercise its jurisdiction" and that, as a result, "the balance

is heavily weighted in favor of the exercise of jurisdiction."

Woodford, 239 F.3d at 522.   The Court holds, however, that this

case meets the narrow exception that permits the Court to

abstain from exercising its jurisdiction.

    To recap, the state and federal actions are parallel, the

law to be decided is predominately state law, and the state

action has been proceeding in front of Judge Cohen for almost

two years.   Notably, although Judge Cohen has not yet ruled on

the merits of either Iacovacci's claims or the state action

defendants' counterclaims, he has grappled with difficult

discovery issues relating to Iacovacci's computer and hard

drives and has ruled that Iacovacci's technological devices be

turned over to a neutral expert. (Semprevivo Decl., Ex. I.)      By

contrast, discovery has not yet commenced in this case.     In

addition, it would appear that when confronted with unfavorable

rulings related to discovery, Iacovacci attempted to turn to


                                23
